699 F.2d 488
112 L.R.R.M. (BNA) 3177, 96 Lab.Cas.  P 14,102
PACIFIC NORTHWEST CHAPTER OF THE ASSOCIATED BUILDERS &CONTRACTORS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.OREGON-COLUMBIA CHAPTER, the ASSOCIATED GENERAL CONTRACTORSOF AMERICA, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL NO. 701, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.WOELKE & ROMERO FRAMING, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.Carpenters Local No. 944 and Carpenters Local No. 235, Intervenors.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CARPENTERS LOCAL NO. 944, UNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA, AFL-CIO, and Carpenters LocalNo. 235, United Brotherhood ofCarpenters & Joiners ofAmerica, AFL-CIO, Respondent.
Nos. 78-3469, 78-3487, 78-3619, 78-3468 and 79-7011.
United States Court of Appeals,Ninth Circuit.
Feb. 18, 1983.

Before BROWNING, Chief Judge, CHOY, WALLACE, SNEED, ANDERSON, SCHROEDER, FLETCHER, FARRIS, NELSON, CANBY and NORRIS, Circuit Judges.


1
Pursuant to the decision and remand by the Supreme Court of the United States in this case, Woelke & Romero Framing, Inc. v. NLRB, --- U.S. ----, 102 S.Ct. 2071, 72 L.Ed.2d 398 (1982), it is ORDERED:


2
1. That the opinion previously entered in these cases by this court en banc, 654 F.2d 1301 (1981) be modified as follows:


3
(a) The sentence beginning at 654 F.2d at 1304, right column, line 13, originally reading:


4
We also conclude that unions may picket or strike to obtain such agreements, but not to enforce them.


5
is vacated and the following is substituted therefor:


6
We also conclude that unions may not picket or strike to enforce such agreements.


7
(b) Question numbered (3) in 654 F.2d at 1307, left column, line 7, is vacated, and the following question (4) is renumbered question (3).


8
(c) The two paragraphs comprising the text for headnote  in 654 F.2d at 1323, and footnotes 41 and 42 pertaining thereto, are vacated.


9
As so modified, the opinion is readopted.


10
2. The petition of Woelke & Romero Framing, Inc. for review of that portion of the Board's decision holding that picketing to obtain a subcontractor clause does not violate Sec. 8(b)(4) of the Act, 29 U.S.C. Sec. 158(b)(4), is dismissed for lack of jurisdiction.


11
3. The orders of the Board are enforced in their entirety.  Judgment will be entered in accordance with Rule 29 of this Court.